Mr. PRESIDING JUSTICE RARRY, specially concurring: I believe the majority opinion’s reasoning rests to too great an extent upon the fact that the term' “employee,” as defined by the Act, is not specifically utilized in the definition of complainant. Since the Act addresses itself to the unfair employment practices of employment agencies and labor organizations as well as employers, one need not, of course, be an employee of the employment agency or the labor organization to complain of unfair employment practices. Nor does one have to be a current employee of the “employer” to complain of unfair hiring practices. (See Ill. Rev. Stat. 1977, ch. 48, par. 853(a).) Therefore, the definition of “employee” is of no value in determining whether a person employed by a municipal governmental body fits the definition of “complainant” as defined by the Act. Nor does the definition of employee or complainant affect the authority or subject matter jurisdiction of the FEPC to consider the complaint. An employee may be a complainant, but a complainant need not be an employee. The definitions are addressed to two different relationships. When the present complainant was fired he was no longer an employee but could be a complainant. Yet he is complaining of a practice which occurred while he was an employee and therefore, unless he fits the definition of employee, the FEPC has no authority to render a determination adverse to the employer. However, merely because anyone can complain should not allow the policy considerations presented by the section 2(c) (Ill. Rev. Stat. 1977, ch. 48, par. 852(c)) definition of employee to be ignored by the FEPC. Underlying the definition of employer, at least as it affects this case, is the realization by the legislature that government executives, State or municipal, require persons in key administrative positions who will carry through the policies of the executive without delay. In such situations personalities and the relationship of the administrator to the executive is of overriding importance. The principal administrative officers of municipal governing bodies are not employees for the purpose of activating the authority of the FEPC to deal with the governmental body for any employment practices directed at the administrator. We are agreed that, as yet, there has been no determination of whether the complainant is or is not an “employee.” That is for the FEPC, and a declaratory judgment proceeding can not be utilized to divest this administrative agency of its statutory authority while the administrative proceeding is pending. (See Salk v. Department of Registration & Education (1st Dist. 1970), 123 Ill. App. 2d 320, 260 N.E.2d 123.) If a determination adverse to the plaintiff results from the administrative proceeding, the proper recourse is for review pursuant to the Administrative Review Act. People ex rel. Petersen v. Turner Co. (2d Dist. 1976), 37 Ill. App. 3d 450, 346 N.E.2d 102.